Gerard, J.
-This is a motion for an order granting an . injunction pendente lite to restrain the board of estimate and apportionment and the president of the borough of Brooklyn from entering into a contract with the firm of architects known as McKenzie, Yoorhees & Gmelin in preparing plans and specifications for a proposed new municipal building in the borough of Brooklyn. The plaintiff, an alleged taxpayer, brings the action under sections 51 and 59 of the General _ Municipal Law, the alleged purpose of the action being to prevent waste and to prevent an illegal act through which waste will result. The real purpose of the action is to compel the city to approve an alleged oral contract made in 19 OJ by former President Goler of .the borough of Brooklyn with the firm of architects known as Lord & Hewlett.
*22(1) Section 383 of the Greater Hew York charter provides that the borough president shall construct public buildings in his borough, and one of his duties is “ to prepare all contracts relative to his borough, subject to approval as to form by the corporation counsel.” Plaintiff admits that this was an oral contract. The contract was specifically disapproved by the corporation counsel.
(2) The papers allege that the contract with Lord & Hewlett was to prepare plans and specifications for a $3,300,000 building. Ho authority was ever given by either the board of aldermen or the board of estimate and apportionment to Borough President Ooler to erect any such building. The only thing that the board of estimate did was to authorize an issue of corporate stock to the amount of $500,000 for the erection of a municipal building in Brooklyn.
(3) The exhibits conclusively show that Lord & Hewlett were only employed to furnish preliminary drawings, for which they were to receive $10,000.. They could not be employed by oral contract to construct at a compensation of five per cent a' $3,300,000 building. The authority to erect such a building had never been granted by the city.
(4) This claim of Lord & Hewlett is without doubt the result of an afterthought. They have endeavored in every way possible to secure the contract for the building now contemplated to be constructed and which they are now endeavoring to enjoin. These efforts continued down to August, 1911. On August 18, 1911, they wrote Borough President Steers as follows: “ So far as we are concerned, the situation is as follows: We entered into a contract "with your predecessor to prepare preliminary studies suitable for submission to the art commission for $10,000.00All the correspondence undoubtedly shows that Lord & Hewlett were employed, if employed legally, at all, not for the architectural work of an authorized $3,300,GOO building, but only to prepare preliminary plans at a $10,000 compensation.
Motion denied, with costs. •